DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/15/2022 has been entered.  Claims 2 and 8 have been canceled.  Claims 1, 3-7 and 9-21 are pending in the application.  Claims 15-21 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US2019/0169752, hereinafter referred to as “Morris ‘752”).  Morris ‘752 teaches a system for treating a metal substrate (Abstract) such as an aluminum substrate (Paragraph 0011) comprising a conversion composition and a sealing composition comprising a lithium cation (as in instant claim 13), wherein the conversion composition contains a trivalent chromium cation (Abstract), and may further comprise an anion that may be suitable for forming a salt with the trivalent chromium cation (Paragraph 0012), a Group I and/or Group II metal cation salt with an anion such as a halogen (reading upon the claimed halide element of instant claim 1), a Group IIA metal cation such as magnesium as a coinhibitor (Paragraph 0015, reading upon the claimed magnesium element of instant claim 1), as well as an anion that may be suitable for forming a salt with the conversion composition metal cations of the coinhibitor(s) such as a halogen (also reading upon the claimed halide element of instant claim 1; Paragraph 0016).
Morris ‘752 teaches that the pH of the conversion composition may be greater than 7, such as 7.1 to 13, such as 7.5 to 11, such as 8 to 10 (Paragraph 0022; reading upon the claimed first pretreatment composition comprises a pH of 7 to 10 as in instant claim 1); and may be adjusted using any acid and/or base as is necessary such as nitric acid and/or sodium hydroxide or other acidic and/or basic materials as disclosed in Paragraph 0022, reading upon the broadly claimed “oxidizing agent” of instant claim 1, and thus the conversion composition taught by Morris ‘752 reads upon the claimed first pretreatment composition given that one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select from any of the suitable components, anions and/or cations taught by Morris ‘752 for the conversion composition, such as a magnesium element, a halide element and a component reading upon the broadly claimed oxidizing agent.
With respect to the claimed “conditioner”, Morris ‘752 teaches that the substrate may be cleaned and/or deoxidized prior to contacting the substrate surface with the conversion composition wherein the cleaning composition may be alkaline with a pH of greater than 7, such as 7 to 13, such as 9 to 12.7 (reading upon the claimed pH of 9.0 to 13.5 with respect to the “conditioner composition”; Paragraph 0028); may comprise a hydroxide (Paragraph 0030, reading upon the claimed “hydroxide source” with respect to the “conditioner composition”); and may be in the form of a solution or dispersion (Paragraph 0040), thus reading upon the broadly claimed “conditioner composition comprising a hydroxide source, wherein the conditioner composition has a pH of 9.0 to 13.5” as in instant claim 1, given that the instant specification broadly defines the claimed “conditioner composition” as “a solution or a dispersion, that, upon contact with a substrate surface, is capable of improving the performance of a subsequently applied pretreatment composition” (see Paragraph 0019 of the specification as filed) and Morris ‘752 generally teaches that “the term ‘conditioning’ refers to the surface modification of the substrate prior to subsequent processing…[which] can include various operations, including, but not limited to cleaning (to remove impurities and/or dirt from the surface), deoxidizing, and/or application of a solution or coating, as is known in the art” (Paragraph 0045).
Hence, Morris ‘752 teaches a system for treating a metal substrate, comprising: a “conditioner” composition comprising a hydroxide source, wherein the “conditioner” composition has an alkaline pH such as 9 to 12.7 falling within the claimed range of 9.0 to 13.5; and a conversion composition as a “first” pretreatment composition that may comprise a magnesium element as a Group IIA cation coinhibitor, a halide element as an anion of the Group I and/or Group II metal cation (reading upon the claimed “halide element is derived from a second source” as in instant claim 4) and/or as an anion of the coinhibitor(s), e.g. magnesium (reading upon the claimed “magnesium element and the halide element are derived from a single source” as in instant claim 3), wherein the conversion composition may have a pH of greater than 7, such as 7.1 to 13, such as 7.5 to 11, or such as 8 to 10 reading upon the claimed pH of 7 to 10, which can be adjusted by any of the acidic and/or basic compounds taught by Morris ‘752 including nitric acid reading upon the broadly claimed oxidizing agent; thereby rendering the claimed invention as recited in instant claims 1 and 3-4 obvious over the teachings of Morris ‘752 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 5-6, Morris ‘752 teaches that the salt of the coinhibitor, e.g. magnesium element which may be a halogen salt thereof per Paragraphs 0015-0016, is present in an amount of 0.001 g/L to 20 g/L (Paragraph 0017), thereby reading upon and/or suggesting the claimed ppm ranges for the magnesium element and halide element as recited in instant claims 5 and 6, respectively.  Hence, the invention as recited in instant claims 5-6 would have been obvious over the teachings of Morris ‘752.
With respect to instant claims 9-10, as noted above, Morris ‘752 teaches that the substrate may be cleaned and/or deoxidized prior to contacting the substrate surface with the conversion composition, and given that Morris ‘752 also teaches that after contacting the substrate with the above cleaning composition, the substrate may be rinsed with water and/or solvent; and/or that before contacting the metal substrate with the cleaning composition, the metal substrate may optionally be “conditioned” which may also include a cleaning and/or deoxidizing operation, and/or may be solvent wiped and/or may be subjected to a degreasing step with a degreasing composition, and/or subjected to additional optional procedures such as an acid pickle or light acid etch or smut remover (Paragraphs 0040-0048), any of these additional compositions would read upon the broadly claimed “further comprising a cleaning composition” of instant claim 9 and the deoxidizing operation utilizing a deoxidizer would read upon the broadly claimed “further comprising a deoxidizer” as in instant claim 10.  Thus, the claimed invention as recited in instant claims 9-10 would have been obvious over the teachings of Morris ‘752.
With respect to instant claims 13-14, as noted above, Morris ‘752 teaches a sealing composition comprising a lithium element as in instant claim 13, and further teaches that lithium salt may be present in the sealing composition in an amount of 25 ppm to 30000 ppm, such as 150 ppm to 2000 ppm (falling within the claimed range of instant claim 14; Paragraph 0052), thereby reading upon the range as recited in instant claim 14.  Thus, the claimed invention as recited in instant claims 13-14 would have been obvious over the teachings of Morris ‘752.
Claims 1, 3-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US2016/0083849), for generally the reasons recited in the prior office action and restated below with respect to the amended claims, wherein it is again noted that Morris teaches that the metal substrate may be pre-treated by solvent treatment and/or degreased using conventional degreasing methods with example cleaners or degreaser/deoxidizer compositions as recited in paragraphs 0076-0078 which read upon and/or suggest the broadly claimed “conditioner” comprising a hydroxide source and having a pH within the claimed range as recited in instant claim 1, particularly given that the instant disclosure broadly defines the claimed “conditioner composition” as “a solution or a dispersion, that, upon contact with a substrate surface, is capable of improving the performance of a subsequently applied pretreatment composition” (see Paragraph 0019 of the specification as filed); and Morris similarly recites, “the term ‘pre-treating’ refers to the surface modification of the substrate prior to subsequent processing. Such surface modification can include various operations, including, but not limited to cleaning (to remove impurities and/or dirt from the surface), deoxidizing, and/or application of a solution or coating, as is known in the art. Pre-treatment may have one or more benefits, such as the generation of a more uniform starting metal surface, improved adhesion to a subsequent coating on the pre-treated substrate, and/or modification of the starting surface in such a way as to facilitate the deposition of a subsequent composition” (Paragraph 0074), and thus the pre-treatment composition(s) taught by Morris read(s) upon the broadly claimed conditioner composition as recited in instant claim 1.  Further, Morris also teaches that the permanganate-containing composition may have an alkaline pH, neutral or acidic pH, for example, the pH may be from 2 to 14, or 4 to 10 (encompassing the claimed pH range of amended claim 1), and given that Morris recites that the pH may be “alkaline”, a pH within the claimed range of 7 to 10 would have been obvious to one having ordinary skill in the art.
As discussed in the prior office action, Morris teaches a system for treating a metal substrate, such as an aluminum substrate, wherein the system comprises a permanganate-containing composition that may be utilized as a first pretreatment composition and a lithium-containing composition that may be utilized as a second pretreatment composition (Abstract; Paragraphs 0072-0073); and wherein the substrate may be pre-treated prior to contacting the metal substrate with the permanganate-containing composition and/or lithium-containing composition such as by cleaning, deoxidizing, and/or application of a solution and/or coating to provide one or more benefits such as improved adhesion and/or modification of the starting surface in a way to facilitate deposition of a subsequent composition (Paragraph 0074).  Morris teaches that the metal substrate may be pre-treated by solvent treatment and/or degreased using conventional degreasing methods with example cleaners/degreasers including commercially available alkaline cleaners/degreasers as recited in Paragraph 0076 as well as example degreaser/deoxidizer compositions as disclosed in Paragraph 0078, wherein based upon the example compositions comprising 0.5 to 20 g of NaOH or 0.5 to 20 g of KOH, Morris provides a clear teaching and/or suggestion of a “conditioner” comprising a hydroxide source and having a pH within the claimed range as recited in instant claim 1.  
With regard to the claimed first pretreatment composition, Morris teaches that the permanganate-containing composition may comprise a permanganate salt as the permanganate source wherein the salt may include any of the metal cations disclosed in Paragraph 0020 including Mg, and the source may be present in the composition in a content of 0.008 percent by weight up to the solubility limit, such as concentration of 0.01% to 6.0% by weight (Paragraph 0022) which would read upon the claimed magnesium element of instant claim 1 and the claimed content of instant claim 5.  Morris also teaches that the permanganate-containing composition may further comprise a corrosion inhibitor comprising a metal cation which may be an alkali earth metal such as Mg (Paragraph 0023), present in a concentration of between 0.0008 and 0.2% by weight or at a concentration of 0.05 g to 25 g per liter of composition (Paragraph 0024), wherein the metal cation, such as Mg, may be provided in the composition in the form of a salt such as alkali earth metal salt with halides, for example, a halide of Mg (Paragraph 0025), thus also reading upon the claimed magnesium element as well as the claimed halide element of instant claim 1, a single source or a second source of instant claims 3-4, and the contents as recited in instant claims 5-6.  Morris teaches that in some embodiments, the permanganate- containing composition may further comprise an oxidizing agent in an amount of 0.001wt% to 15wt% read upon the claimed oxidizing agent of instant claim 1 and the content thereof as recited in instant claim 7.  
Hence, the invention as recited in instant claims 1 and 3-7 would have been obvious over the teachings of Morris given that Morris teaches a “conditioner” as broadly recited in instant claim 1 and a permanganate-containing composition as a first pretreatment composition that may be alkaline with a pH as claimed, as discussed in detail above, and comprising components and amounts reading upon the claimed first pretreatment composition including a magnesium element, a halide element which may be provided in a single source with the magnesium element as in instant claim 3 and/or a second source as in instant claim 4, and an oxidizing agent as in instant claim 1, each in contents reading upon the claimed amounts of instant claims 4-7, and that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 9-10, as discussed above, Morris teaches that prior to treatment with the permanganate-containing composition and/or lithium-containing composition, the metal substrate may be subjected to a cleaning and/or deoxidizing composition thereby rendering instant claims 9-10 obvious over the teachings of Morris.
With regard to instant claims 11-12, Morris also teaches that the permanganate-containing composition may contain a rare earth metal cation in a concentration of 0.05 to 25 g per liter of composition (Paragraphs 0023-0024), reading upon the claimed rare earth element of claim 11 and content of claim 12; and also teaches that the lithium-containing composition may also comprise a magnesium element (Paragraphs 0050-0051) and a halide element (Paragraph 0051), and in some embodiments, may be “substantially free” of an oxidizing agent (Paragraph 0057) such that Morris suggests a negligible amount of an oxidizing agent may be present in some embodiments as well as suggesting that in other embodiments, aside from the “some embodiments”, more than a negligible amount may be present, and thus in either case, the lithium-containing composition may read upon the broadly claimed “first pretreatment composition” which Morris further teaches may have an alkaline pH, i.e. above 7, reading upon the claimed 7 to 10 of amended claim 1.  Thus, given that the permanganate-containing composition may read upon the broadly claimed “second pretreatment composition” and the claims do not require any particular order of utilizing the pretreatment composition, the claimed invention as recited in instant claims 11-12 would have been obvious over the teachings of Morris.
Alternatively, given that Morris generally teaches that more than one coat of a composition may be applied (Paragraph 0010) and that the permanganate-containing composition may comprise components reading upon the claimed components of both the first and the second pretreatment compositions as discussed above, the invention of instant claims 11-12 would have alternatively been obvious over Morris based upon more than one coat of the permanganate-containing composition.  Additionally, Morris teaches that after treatment with the permanganate-containing composition and the lithium-containing composition, the metal substrate may be coated with a rare earth conversion coating, such as comprising cerium and/or yttrium salts thereby also rendering instant claim 11 obvious over the teachings of Morris when said rare earth conversion coating is equated to the broadly claimed second pretreatment composition (Paragraph 0093), wherein Ce and/or Y ion contents similar to those disclosed by Morris for the permanganate pretreatment composition would have been obvious to one skilled in the art and would further render instant claim 12 obvious over the teachings of Morris.
With regards to instant claims 13-14, the lithium-containing composition taught by Morris comprising lithium in a content of 0.02 g to 12 g per 1000g (Paragraph 0052) reads upon the broadly claimed “sealing composition comprising a lithium element” of instant claim 13 and the content range of instant claim 14, particularly given that Morris teaches that the lithium-containing composition may be applied to the surface after contact with the permanganate-containing composition and dried on the substrate (Paragraphs 0090-0093).  Thus, the claimed invention as recited in instant claims 13-14 would have been obvious over the teachings of Morris.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but are not persuasive and/or moot in view of the additional remarks regarding Morris and the new grounds of rejection over Morris ‘752, as presented above.  Specifically, the Applicant argues that Morris allegedly “does not teach or suggest a conditioner composition having a pH of 9.0 to 13.5 as recited in amended Claim 1” (emphasis in original, see page 8, last two paragraphs of the response filed 6/15/2022).  However, the Examiner respectfully disagrees and again notes that the instant specification broadly recites that a conditioner composition “refers to a composition, i.e., a solution or a dispersion, that, upon contact with a substrate surface, is capable of improving the performance of a subsequently applied pretreatment composition” (see Paragraph 0019 of the specification as filed); while Morris recites, “the term ‘pre-treating’ refers to the surface modification of the substrate prior to subsequent processing. Such surface modification can include various operations, including, but not limited to cleaning (to remove impurities and/or dirt from the surface), deoxidizing, and/or application of a solution or coating, as is known in the art. Pre-treatment may have one or more benefits, such as the generation of a more uniform starting metal surface, improved adhesion to a subsequent coating on the pre-treated substrate, and/or modification of the starting surface in such a way as to facilitate the deposition of a subsequent composition” (Paragraph 0074).  Further, given that Morris ‘752 similarly recites that the term “conditioning” refers to a surface modification of the substrate prior to subsequent processing wherein such “surface modification can include various operations, including, but not limited to cleaning (to remove impurities and/or dirt from the surface), deoxidizing, and/or application of a solution or coating, as is known in the art” (emphasis added; Morris ‘752: Paragraph 0045), the Examiner maintains her position that the pre-treatment composition(s) taught by Morris read(s) upon the broadly claimed conditioner composition as recited in instant claim 1, particularly given the absence of any clear showing that the claimed “conditioner” composition is different from the “pre-treatment” composition taught by Morris and the absence of any clear showing of criticality and/or unexpected results with regard to the claimed pH range.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 6, 2022